               Case 4:18-cv-05293-HSG Document 47 Filed 08/04/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3
   Assistant United States Attorney
 4 Chief, Civil Division

 5 CYNTHIA L. STIER (DCBN 423256)
   Assistant United States Attorney
 6
      450 Golden Gate Avenue, Box 36055
 7    San Francisco, California 94102-3495
      Telephone: (415) 436-7000
 8    FAX: (415) 436-7009
 9 Attorneys for the United States of America

10

11
                                     UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                              OAKLAND DIVISION
14

15   UNITED STATES OF AMERICA,                        ) Case No. 4:18-cv-05293-HSG
                                                      )
16           Plaintiff,                               )
                                                      )
17      v.                                            ) STIPULATED JUDGMENT
                                                      )
18   HANK RISAN,                                      )
19                                                    )
             Defendant.                               )
20                                                    )
                                                      )
21                                                    )
22           The United States of America, and defendant, Hank Risan, by and through their respective
23 counsel, stipulate and agree as follows:

24           That Final judgment be entered in favor of the United States and against Hank Risan, for
25
     seventy-five percent (75%) of the delinquent federal employment tax liabilities of Media Rights
26
     Technologies, Inc. [Forms 941] for all four quarters of 2008; the first and fourth quarters of 2009; the
27
     first and second quarters of 2010; all four quarters of 2011; the first quarter of 2012 through the second
28
              Case 4:18-cv-05293-HSG Document 47 Filed 08/04/20 Page 2 of 2




 1 quarter of 2019, inclusive; and the delinquent federal employment tax liabilities [Forms 940] for tax

 2 years 2009, 2014, 2015, 2016, 2017 and 2018. The total amount of these liabilities, as of June 1, 2020,

 3
     is $2,131,424.36, and 75% of the total liability, as of June 1, 2020, is $1,598,568.00. Accordingly, the
 4
     judgment against Hank Risan is $1,598,568.00, as of June 1, 2020, plus interest plus interest and
 5
     statutory additions, which will continue to accrue until paid in full, as provided by 28 U.S.C. § 1961(c)
 6
     and 26 U.S.C. §§ 6621 and 6622.
 7

 8

 9                                                       DAVID L. ANDERSON
                                                         United States Attorney
10

11
   _/s/ Betty Williams________________                   _/s/ Cynthia Stier____________
12 BETTY WILLIAMS, ESQ.                                  CYNTHIA STIER
   Williams & Associates, P.C.                           Assistant United States Attorney
13 3600 American River Drive, Suite 135
   Sacramento, CA 95864                                  Attorneys for United States
14
   Attorney for Hank Risan and
15
   Media Rights Technologies, Inc.
16

17          PURSUANT TO THE STIPULATION OF THE PARTIES HEREIN, IT IS HEREBY
18 ORDERD, ADJUDGED and DECREED:

19          The Stipulation between the United States of America, and Hank Risan, is approved, and final
20 judgment is entered in favor of the United States and against Hank Risan, in the amount of

21 $1,598,568.00, as of June 1, 2020, plus interest plus interest and statutory additions, which will continue

22
     to accrue until paid in full, as provided by 28 U.S.C. § 1961(c) and 26 U.S.C. §§ 6621 and 6622.
23

24
            SO ORDERED this 4th day of August, 2020.
25

26                                                ________________________________________
27                                                HONORABLE HAYWOOD S. GILLIAM, JR.
                                                  UNITED STATES DISTRICT JUDGE
28
